Exhibit 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (the “ Agreement ”) is made as of the 4th day of November , 2013 by and between Armco Metals Holdings, Inc., a Nevada corporation (the “ Company ”), and Hanover Holdings I, LLC, a New York limited liability company (the “ Investor ”). WHEREAS , the Company and the Investor are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the “ 1933 Act ”), and Rule 506 of Regulation D (“ Regulation D ”) as promulgated by the United States Securities and Exchange Commission (the “ Commission ”) under the 1933 Act (without limiting any other such exemption which may apply to the transactions contemplated by this Agreement); WHEREAS , the Company has authorized the issuance of senior convertible notes, in the aggregate original principal amount of $950,000, in the form attached hereto as Exhibit A (the “ Notes ”), which Notes shall be convertible into shares of the Company’s common stock, $0.001 par value per share (the “ Common Stock ”), in accordance with the terms of the Notes; WHEREAS , on the date hereof, the Company wishes to issue, and the Investor wishes to receive, in consideration of the execution of this Agreement, such aggregate number of shares of Common Stock as set forth in column (3) on Schedule I attached hereto (the “ Commitment Shares ”); WHEREAS , Investor wishes to purchase, and the Company wishes to sell at the Initial Closing (as defined below), upon the terms and conditions stated in this Agreement, a Note in the aggregate original principal amount as set forth in column (4) on Schedule I hereto (the “ Initial Note ”) (and the Common Stock issuable upon conversion thereof, collectively, the “ Initial Conversion Shares ”); WHEREAS, subject to the terms and conditions set forth in this Agreement, the Company may require the Investor to participate in an Additional Closing (as defined below) for the purchase by the Investor, and the sale by the Company, of a Note in an original principal amount as set forth in column (5) on Schedule I hereto (the “ Additional Note ”) (and the Common Stock issuable upon conversion thereof, collectively, the “ Additional Conversion Shares ” and, collectively with the Initial Conversion Shares, the “ Conversion Shares ”); WHEREAS , the Notes, together with the Conversion Shares and the Commitment Shares, are referred to herein as the “ Securities ” and the offering contemplated hereby is referred to herein as the “ Offering ”; WHEREAS , the parties have agreed that the obligation to repay the Notes shall be an unsecured obligation of the Company; and WHEREAS , at the Initial Closing, the parties hereto shall execute and deliver a Registration Rights Agreement, in the form attached hereto as Exhibit B (the “ Registration Rights Agreement ”), pursuant to which the Company has agreed to provide certain registration rights with respect to the Registrable Securities (as defined in the Registration Rights Agreement), under the 1933 Act and the rules and regulations promulgated thereunder, and applicable state securities laws. 1 NOW, THEREFORE , for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and in consideration of the premises and the mutual agreements, representations and warranties, provisions and covenants contained herein, the parties hereto, intending to be legally bound hereby, agree as follows: 1.
